Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 7, 2021

                                       No. 04-20-00151-CV

                                      John PORTERFIELD,
                                            Appellant

                                                 v.

                   DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                   Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-366
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        Appellant’s reply brief was originally due on December 15, 2020. Appellant’s first
motion for extension of time to file the reply brief was granted, extending the deadline for filing
the brief to January 5, 2021. On January 5, 2021, appellant filed an unopposed motion requesting
an additional extension of time to file the reply brief until January 25, 2021, for a total extension
of 41 days. After consideration, we GRANT the motion and ORDER appellant to file his reply
brief by January 25, 2021.

       It is so ORDERED on January 7, 2021.

                                                                     PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court